Citation Nr: 1700409	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  13-33 592	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a left shoulder disability.


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1987 to July 1987, and from November 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In the April 2011 rating decision, the RO granted entitlement to service connection for posttraumatic stress disorder (PTSD), rated as 70 percent disabling, effective April 23, 2010.  In the May 2011 notice of disagreement, the Veteran disagreed with the initial rating assigned and the effective date assigned.  In a November 2013 rating decision, the RO granted a 100 percent disability rating for PTSD, effective October 28, 2008, the date VA received the Veteran's reopened claim for service connection.  As the Veteran has been granted the maximum benefit allowed for the entire appeal period, the claim is not currently before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In a June 2012 rating decision, the RO granted entitlement to service connection for a right shoulder disability, rated as 20 percent disabling.  In July 2012, VA received a notice of disagreement with this decision from the Veteran's former representative.  In an August 2012 rating decision, the RO denied entitlement to service connection for sleep apnea.  In September 2012, VA received a notice of disagreement with this decision from the Veteran's former representative.  However, in September 2015, VA received written statements from the Veteran and his representative that the Veteran wished to withdraw his claims regarding the right shoulder and sleep apnea.  Accordingly, these issues are not before the Board.


FINDING OF FACT

On September 15, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his prior authorized representative, that a withdrawal of this appeal is requested.
CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through his authorized representative, has withdrawn this appeal.  This withdrawal was later confirmed directly with the Veteran.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
MICHAEL LANE
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


